Citation Nr: 0914271	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.  He died in November 2007.

This case comes from an March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2007 due to a 
cerebrovascular accident due to or as a consequence of 
Alzheimer's dementia.  An autopsy was not conducted.  

2.  During the Veteran's lifetime he was service connected 
for residuals of a total right hip replacement, evaluated as 
70 percent disabling; bilateral pes planus, evaluated as 30 
percent disabling; and for residuals of a right ankle sprain, 
evaluated as 10 percent disabling.  The combined evaluation 
was 90 percent.

3.  The Veteran did not suffer a cerebrovascular accident in-
service, neither a cerebrovascular accident nor Alzheimer's 
dementia were clinically demonstrated until years 
postservice, and there is no competent evidence linking 
either disorder to service or a service connected disorder.

4.  A service connected disability did not contribute 
substantially or materially to the Veteran's death or aid or 
lend assistance to the production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits.  The 
appellant must also be notified what specific evidence she is 
to provide, and what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This includes 
obtaining all relevant evidence adequately identified in the 
record, and if necessary, securing a VA medical opinion. 38 
U.S.C.A. § 5103A.  In this regard, the Board acknowledges 
that this case has not been forwarded to secure a medical 
opinion addressing whether there is a relationship between 
the cause of the Veteran's death and his military service.  
Significantly, however, in the absence of any medical 
evidence suggestive of a cerebrovascular accident in-service 
or until decades postservice, and in the absence of any 
medical evidence linking either a cerebrovascular disease or 
Alzheimer's dementia to either service or a service connected 
disorder, referral of this case for a VA opinion as to 
whether either disease originated in-service, whether either 
disease was caused or aggravated by a service connected 
disorder, or whether residuals of a cerebrovascular accident 
were compensably disabling within one year of separation from 
active duty would, in essence, place the reviewing physician 
in the role of a fact finder.  Fact finding is the Board's 
responsibility. 

In light of the foregoing, any medical opinion which links 
the Veteran's cerebrovascular accident or Alzheimer's 
dementia to his period of service would necessarily be based 
solely on any uncorroborated assertions by the appellant 
regarding the Veteran's medical history.  The Court has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In short, there is no suggestion 
that the Veteran's residuals of a cerebrovascular accident or 
Alzheimer's dementia were associated with an established 
event, injury or disease in service.  38 C.F.R. § 
3.159(c)(4).  See Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in February 2008 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  The service and postservice treatment records 
are available and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claim.

Finally, it is evident that the appellant was provided 
appropriate notice under 38 U.S.C.A. § 5103(a), to include an 
explanation of the evidence necessary to substantiate a claim 
based on a disorder that has yet to be service connected.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this regard, 
her local representative specifically acknowledges the 
disorders for which the Veteran was service connected, and 
the appellant herself makes specific reference to the 
Veteran's service connected disorders in her argument.   

Background

The Veteran died in November 2007 due to a cerebrovascular 
accident due to or as a consequence of Alzheimer's dementia.  
An autopsy was not conducted.  

During the Veteran's lifetime he was service connected for 
residuals of a total right hip replacement, evaluated as 70 
percent disabling; bilateral pes planus, evaluated as 30 
percent disabling; and for residuals of a right ankle sprain, 
evaluated as 10 percent disabling.  The combined evaluation 
was 90 percent.

The appellant contends that the Veteran was in pain from his 
service connected disorders from the time that he left 
service until the day that he died, and that this pain was a 
significant factor in his ultimate demise.

Service medical records show no treatment for either a 
cerebrovascular accident or Alzheimer's dementia.

At his first postservice VA examination in February 1951, 
neither Alzheimer's dementia nor evidence of a stroke were 
shown.  The Veteran's blood pressure was within normal 
limits.

In July 1999, the Veteran was noted to have suffered a stroke 
three years prior.  In April 2007, he was diagnosed with 
Alzheimer's.  

In November 2007, the Veteran passed away.

There are no medical opinions or records which link either 
cerebrovascular disease or Alzheimer's to service, or to a 
service connected disorder.

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may also be granted for certain chronic 
diseases, such as hypertension and cardiovascular disease, 
when such disease is manifested to a compensable degree 
within one year of separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, 
the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Analysis

At the time of his death the Veteran was service connected 
for service connected for residuals of a total right hip 
replacement, evaluated as 70 percent disabling; bilateral pes 
planus, evaluated as 30 percent disabling; and for residuals 
of a right ankle sprain, evaluated as 10 percent disabling.  
His service treatment records reveal no evidence of either 
residuals of a stroke, or Alzheimer's disease.  The 
postservice records reveal no complaints or pertinent 
findings pertaining to a pertinent illness until many decades 
postservice.  There is no competent evidence linking either 
cerebrovascular disease or Alzheimer's to either service or 
to a service connected disorder.  Without competent evidence 
linking the cause of death to service, or to a service 
connected disorder, there is no basis to grant service 
connection for the cause of death.  Hence, the benefit sought 
on appeal is denied.
 
In reaching this decision, the Board considered the 
appellant's sincerely held belief that the Veteran's service 
connection disorders caused him significant and debilitating 
pain throughout his life following service separation.  Even 
if that fact is true, it does not provide a basis to grant 
service connection for the cause of the Veteran's death.   

Service connection for the cause of the Veteran's death 
requires evidence linking a disease or injury responsible for 
death to service or to a service connected disorder.  That 
evidence is not shown.  Hence, despite the appellant's 
sincerity, the evidence is the evidence, and whatever may be 
her wishes or inclinations, they cannot alter the state of 
the evidence.  

Accordingly, the benefit sought on appeal must be denied.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


